DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-9 and 11-21  are pending in this application.
Claims 1, 8 and 15 are amended.
Claims 3 and 10 are cancelled.
Claim 21 is newly added.
Claims 1-2, 4-9 and 11-21 are presented for examination. 

Response to Amendments
Claim Objections
Claims 8, 15 and 21 are objected to because of the following informalities:  
Claim 8’s “in to order to determine” should be -- in order to determine --.
Claim 15’s “in to order to determine” should be -- in order to determine --.
Claim 21’s “for the autonomous vehicle;” should be – for the autonomous vehicle. --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US Publication 2019/0384309 A1) in view of Soon-Shiong (US Publication 2014/0129504 A1). 
Regarding claim 1, Silva teaches a method of operating an autonomous vehicle, comprising: receiving token data at the autonomous vehicle, wherein the token data is indicative of a time-sequenced observation of an agent (Silva: Para. 0077; sensor system(s) can send sensor data, via the one or more networks, to the one or more computing device(s) at a particular frequency, after a lapse of a predetermined period of time, in near real-time); predicting a behavior of the agent at a future time from the token data (Silva: Para. 0017; an autonomous vehicle may capture sensor data of an environment and can determine that an object in the environment is “blocking” the sensors from sensing a portion of the environment; infer a context of the occlusion fields by monitoring a region where objects traverse prior to entering the occlusion grid).
Silva doesn’t explicitly teach applying, at the processor, abductive reasoning to the behavior of the agent based on behavioral traffic tendencies to determine a premise for the behavior of the agent; applying, at the processor, deductive reasoning to the premise in to order to determine a trajectory for the autonomous vehicle.
However Soon-Shiong, in the same field of endeavor, teaches applying, at the processor, abductive reasoning to the behavior of the agent based on behavioral traffic tendencies to determine a premise for the behavior of the agent (Soon-Shiong: Para. 0031, 0032, 0049; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system); applying, at the processor, deductive reasoning to the premise in to order to determine a trajectory for the autonomous vehicle (Soon-Shiong: Para. 0031, 0032, 0049; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
In the following limitation, Silva teaches operating the autonomous vehicle based on the trajectory (Silva: Para. 0109; the operation can include waiting for a predetermined amount of time for the occlusion grid to be clear prior to instructing the vehicle to traverse the environment).
Regarding claim 2, Silva doesn’t explicitly teach wherein applying the abductive reasoning further comprises applying to the fact an axiom for which a premise leads to a conclusion, wherein the fact represents the conclusion and the backward condition corresponds to the premise.
However Soon-Shiong, in the same field of endeavor, teaches wherein applying the abductive reasoning further comprises applying to the fact an axiom for which a premise leads to a conclusion (Soon-Shiong: Para. 0032; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis), wherein the fact represents the conclusion and the backward condition corresponds to the premise (Soon-Shiong: Para. 0032; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
Regarding claim 5, Silva doesn’t explicitly teach further comprising receiving at the processor a symbolic transformation of the token data.
However Soon-Shiong, in the same field of endeavor, teaches further comprising receiving at the processor a symbolic transformation of the token data (Soon-Shiong: Para. 0020, 0026; capture data associated with one or more of environment; observed changes in the environment, which can also be converted to a data object).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
Regarding claim 6, Silva doesn’t explicitly teach further comprising receiving at the processor a symbolic transformation of a hypothesis from a hypothesizer module.
However Soon-Shiong, in the same field of endeavor, teaches further comprising receiving at the processor a symbolic transformation of a hypothesis from a hypothesizer module (Soon-Shiong: Para. 0020, 0026; inference engine can review the data, possibly in the form of manageable objects, to generate a possible hypothesis relating to how aspects of environment interact or are related).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
Regarding claim 8, Silva teaches a system for operating an autonomous vehicle, comprising: a sensor for receiving token data indicative of a time-sequenced observation of an agent; a processor configured to (Silva: Para. 0077; sensor system(s) can send sensor data, via the one or more networks, to the one or more computing device(s) at a particular frequency, after a lapse of a predetermined period of time, in near real-time): predict a behavior of the agent at a future time from the token data (Silva: Para. 0135; determining, as an occluded region and based at least in part on the sensor data).
Silva doesn’t explicitly teach perform abductive reasoning to the behavior of the agent based on behavioral traffic tendencies to determine a premise for the behavior of the agent.
However Soon-Shiong, in the same field of endeavor, teaches perform abductive reasoning to the behavior of the agent based on behavioral traffic tendencies to determine a premise for the behavior of the agent (Soon-Shiong: Para. 0031, 0032, 0049; Additional reasoning techniques allowing for such a leap include abductive reasoning, indicative reasoning, fuzzy logic, or other types of reasoning that lack a requirement for necessary; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system); perform-deductive reasoning to the premise in to order to determine a trajectory for the autonomous vehicle (Soon-Shiong: Para. 0031, 0032, 0049; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
In the following limitation, Silva teaches a navigation system configured to operate the autonomous vehicle based on the trajectory (Silva: Para. 0109; the operation can include waiting for a predetermined amount of time for the occlusion grid to be clear prior to instructing the vehicle to traverse the environment).
Regarding claim 9, Silva doesn’t explicitly teach wherein the processor is further configured to perform abductive reasoning by applying to the fact an axiom for which a premise leads to a conclusion, wherein the fact represents the conclusion and the backward condition corresponds to the premise.
However Soon-Shiong, in the same field of endeavor, teaches wherein the processor is further configured to perform abductive reasoning by applying to the fact an axiom for which a premise leads to a conclusion, wherein the fact represents the conclusion and the backward condition corresponds to the premise (Soon-Shiong: Para. 0058; rule selector configures inference engine to select one or more of reasoning rules set from knowledge base as a function of the environment data and object attributes of the recognized target objects; rule selector maps target object attributes to known concept maps, which can include pointers to preferred types of reasoning: deductive, abductive), wherein the fact represents the conclusion and the backward condition corresponds to the premise (Soon-Shiong: Para. 0032; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
Regarding claim 12, Silva doesn’t explicitly teach further comprising a symbolic transformation module configured to convert the token data to a logical data and supply the logical data to the processor.
However Soon-Shiong, in the same field of endeavor, teaches further comprising a symbolic transformation module configured to convert the token data to a logical data and supply the logical data to the processor (Soon-Shiong: Para. 0020, 0026; capture data associated with one or more of environment; observed changes in the environment, which can also be converted to a data object).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
Regarding claim 13, Silva doesn’t explicitly teach wherein the symbolic transformation module is further configured to convert a hypothesis from a hypothesizer module to a logical data and supply the logical data to the processor.
However Soon-Shiong, in the same field of endeavor, teaches wherein the symbolic transformation module is further configured to convert a hypothesis from a hypothesizer module to a logical data and supply the logical data to the processor (Soon-Shiong: Para. 0020, 0026; inference engine can review the data, possibly in the form of manageable objects, to generate a possible hypothesis relating to how aspects of environment interact or are related).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
Regarding claim 15, Silva teaches an autonomous vehicle, comprising: a sensor for receiving token data indicative of a time-sequenced observation of an agent (Silva: Para. 0077; sensor system(s) can send sensor data, via the one or more networks, to the one or more computing device(s) at a particular frequency, after a lapse of a predetermined period of time, in near real-time); a processor configured to: predict a behavior for the agent at a future time from the token data (Silva: Para. 0135; determining, as an occluded region and based at least in part on the sensor data).
Silva doesn’t explicitly teach perform abductive reasoning to the behavior of the agent based on behavioral traffic tendencies to determine a premise for the behavior of the agent; perform deductive reasoning to the premise in to order to determine a trajectory for the autonomous vehicle.
However Soon-Shiong, in the same field of endeavor, teaches perform abductive reasoning to the behavior of the agent based on behavioral traffic tendencies to determine a premise for the behavior of the agent (Soon-Shiong: Para. 0031, 0032, 0049; Additional reasoning techniques allowing for such a leap include abductive reasoning, indicative reasoning, fuzzy logic, or other types of reasoning that lack a requirement for necessary; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system); perform deductive reasoning to the premise in to order to determine a trajectory for the autonomous vehicle (Soon-Shiong: Para. 0031, 0032, 0049; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
In the following limitation, Silva teaches a navigation system configured to operate the autonomous vehicle based on the trajectory (Silva: Para. 0109; the operation can include waiting for a predetermined amount of time for the occlusion grid to be clear prior to instructing the vehicle to traverse the environment).
Regarding claim 16, Silva doesn’t explicitly teach wherein the processor is further configured to perform deductive reasoning by applying to the fact an axiom for which a premise leads to a conclusion, wherein the fact represents the conclusion and the backward condition corresponds to the premise.
However Soon-Shiong, in the same field of endeavor, teaches wherein the processor is further configured to perform deductive reasoning by applying to the fact an axiom for which a premise leads to a conclusion (Soon-Shiong: Para. 0058; rule selector configures inference engine to select one or more of reasoning rules set from knowledge base as a function of the environment data and object attributes of the recognized target objects; rule selector maps target object attributes to known concept maps, which can include pointers to preferred types of reasoning: deductive, abductive), wherein the fact represents the conclusion and the backward condition corresponds to the premise (Soon-Shiong: Para. 0032; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
Regarding claim 18, Silva doesn’t explicitly teach further comprising a symbolic transformation module configured to convert the token data to a logical data and supply the logical data to the processor.
However Soon-Shiong, in the same field of endeavor, teaches further comprising a symbolic transformation module configured to convert the token data to a logical data and supply the logical data to the processor (Soon-Shiong: Para. 0020, 0026; capture data associated with one or more of environment; observed changes in the environment, which can also be converted to a data object).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).
Regarding claim 19, Silva doesn’t explicitly teach wherein the symbolic transformation module is further configured to convert a hypothesis from a hypothesizer module to a logical data and supply the logical data to the processor.
However Soon-Shiong, in the same field of endeavor, teaches wherein the symbolic transformation module is further configured to convert a hypothesis from a hypothesizer module to a logical data and supply the logical data to the processor (Soon-Shiong: Para. 0020, 0026; inference engine can review the data, possibly in the form of manageable objects, to generate a possible hypothesis relating to how aspects of environment interact or are related).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve car navigation due to deductive reasoning after the use of abductive reasoning (Soon-Shiong: Para. 0032, 0049).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US Publication 2019/0384309 A1) in view of Soon-Shiong (US Publication 2014/0129504 A1) and in further view of Danielsson et al. (US Publication 2015/0278701). 
Regarding claim 4, Silva and Soon-Shiong don’t explicitly teach wherein applying the deductive reasoning further comprises applying to the backward condition an axiom for which a premise leads to a conclusion, wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion.
However Danielsson, solving the same problem, teaches wherein applying the deductive reasoning further comprises applying to the backward condition an axiom for which a premise leads to a conclusion (Danielsson: Para. 0074; the statement may contain logic variables, and in that case, the statement might be true only for some particular values of those variables; backward-chaining algorithm may then calculate those values), wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion (Danielsson: Para. 0057, 0100; using a backward-chaining query as a part of a forward-chaining rule's condition).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Danielsson’s use of a backward-chaining query as a part of a forward-chaining rule’s condition (Danielsson: Para. 0057, 0074, 0100) and Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve the processing rules to infer facts about a vehicle’s state (Danielsson: Para. 0008, 0326). 
Regarding claim 11, Silva and Soon-Shiong don’t explicitly teach wherein the processor is further configured to perform deductive reasoning by applying to the backward condition an axiom for which a premise leads to a conclusion, wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion.
However Danielsson, solving the same problem, teaches wherein the processor is further configured to perform deductive reasoning by applying to the backward condition an axiom for which a premise leads to a conclusion (Danielsson: Para. 0074; the statement may contain logic variables, and in that case, the statement might be true only for some particular values of those variables; backward-chaining algorithm may then calculate those values), wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion (Danielsson: Para. 0057, 0100; using a backward-chaining query as a part of a forward-chaining rule's condition).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Danielsson’s use of a backward-chaining query as a part of a forward-chaining rule’s condition (Danielsson: Para. 0057, 0074, 0100) and Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve the processing rules to infer facts about a vehicle’s state (Danielsson: Para. 0008, 0326). 
Regarding claim 17, Silva and Soon-Shiong don’t explicitly teach wherein the processor is further configured to perform deductive reasoning by applying to the backward condition an axiom for which a premise leads to a conclusion, wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion.
However Danielsson, solving the same problem, teaches wherein the processor is further configured to perform deductive reasoning by applying to the backward condition an axiom for which a premise leads to a conclusion (Danielsson: Para. 0074; the statement may contain logic variables, and in that case, the statement might be true only for some particular values of those variables; backward-chaining algorithm may then calculate those values), wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion (Danielsson: Para. 0057, 0100; using a backward-chaining query as a part of a forward-chaining rule's condition).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Danielsson’s use of a backward-chaining query as a part of a forward-chaining rule’s condition (Danielsson: Para. 0057, 0074, 0100) and Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to improve the processing rules to infer facts about a vehicle’s state (Danielsson: Para. 0008, 0326). 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US Publication 2019/0384309 A1) in view of Soon-Shiong (US Publication 2014/0129504 A1) and in further view of Han et al. (US Patent 10,627,248 B2). 
Regarding claim 7, Silva and Soon-Shiong don’t explicitly teach further comprising supplying the predicted forward condition to a decider module of the processor, wherein the decider module predicts a trajectory for the autonomous vehicle from the predicted forward condition.
However Han, in the same field of endeavor, teaches further comprising supplying the predicted forward condition to a decider module of the processor (Han: Col. 2 Lines 41-50, Claim 1; determining, by the processor, a distance parameter, a speed parameter, and a cognitive load parameter for each candidate navigation route), wherein the decider module predicts a trajectory for the autonomous vehicle from the predicted forward condition (Han: Col. 2 Lines 41-50, Claim 1; routing systems include a routing metric that incorporates a cognitive load parameter into a weighted function in selecting a navigation route for the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Han’s cognitive processor to predict a navigational route (Han: Col. 2 Lines 41-50, Claim 1) employing Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to predict a vehicle navigational route (Han: Col. 2 Lines 41-50, Claim 1).
Regarding claim 14, Silva and Soon-Shiong don’t explicitly teach further comprising a decider module configured to receive the predicted forward condition and predict a trajectory for the autonomous vehicle from the predicted forward condition.
However Han, in the same field of endeavor, teaches further comprising a decider module configured to receive the predicted forward condition and predict a trajectory for the autonomous vehicle from the predicted forward condition (Han: Col. 2 Lines 41-50, Claim 1; routing systems include a routing metric that incorporates a cognitive load parameter into a weighted function in selecting a navigation route for the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Han’s cognitive processor to predict a navigational route (Han: Col. 2 Lines 41-50, Claim 1) employing Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to predict a vehicle navigational route (Han: Col. 2 Lines 41-50, Claim 1).
Regarding claim 20, Silva and Soon-Shiong don’t explicitly teach further comprising a decider module configured to receive the predicted forward condition and predict a trajectory for the autonomous vehicle from the predicted forward condition.
However Han, in the same field of endeavor, teaches further comprising a decider module configured to receive the predicted forward condition and predict a trajectory for the autonomous vehicle from the predicted forward condition (Han: Col. 2 Lines 41-50, Claim 1; routing systems include a routing metric that incorporates a cognitive load parameter into a weighted function in selecting a navigation route for the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Han’s cognitive processor to predict a navigational route (Han: Col. 2 Lines 41-50, Claim 1) employing Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order to predict a vehicle navigational route (Han: Col. 2 Lines 41-50, Claim 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US Publication 2019/0384309 A1) in view of Soon-Shiong (US Publication 2014/0129504 A1) and in further view of Hahne (US Publication 2013/0060400 A1). 
Regarding claim 21, Silva and Soon-Shiong don’t explicitly teach predicting a behavior of the agent at a cross walk at a future time; applying abductive reasoning to the behavior of the agent to determine the presence of a pedestrian at the cross walk at the future time; applying deductive reasons to the presence of the pedestrian at the cross walk to determine the trajectory for the autonomous vehicle;
However Hahne, in the same field of endeavor, teaches predicting a behavior of the agent at a cross walk at a future time (Hahne: Para. 36; if a pedestrian is clearly running toward this and crossing over is extremely probable even if the environment sensors cannot yet detect the pedestrian because the pedestrian is possibly concealed); applying abductive reasoning to the behavior of the agent to determine the presence of a pedestrian at the cross walk at the future time (Hahne: Para. 36); applying deductive reasons to the presence of the pedestrian at the cross walk to determine the trajectory for the autonomous vehicle (Hahne: Para. 8; deduced from the determined data of the mobile transceiver and the environment sensor device that both have detected the same type of carrier);
Hahne predicts that the pedestrian clearly running towards a crosswalk might in the future be in the crosswalk is an example of adductive reasoning since the action is predicted in a time forward guess (Hahne: Para. 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Han’s pedestrian prediction (Hahne: Para. 8, 36) employing Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Silva’s occupancy inference of sensor blocked areas (Silva: Para. 0017) in order stop autonomously before a pedestrian crossing if a pedestrian is clearly running towards a crossing even if the environment sensors cannot yet detect the pedestrian because the pedestrian is possibly concealed (Hahne: Para. 36).
Response to Arguments
Applicant’s arguments, filed 11 July 2022, with respect to the rejection of claims 1-2, 4-9 and 11-21 under 35 U.S.C. §103 have been fully considered, and are not persuasive.
Applicant argues that claim 1 has been amended and Soon-Shiong does not teach applying reasoning methods that includes abductive reasoning using behavioral traffic tendencies to determine a possible trajectory for the autonomous vehicle.
In response to the argument above, the applicant specification includes a reasoner that contains “situational traffic behavioral tendencies” (Specification: Para. 0058). The applicant’s specification describes “behavioral indicators tracking the other vehicle’s movement” (Specification: Para. 67). From the applicant’s specification the behavioral traffic tendencies is a prediction of another vehicle’s movement.
Silva includes a working scenario where the autonomous vehicle may capture sensor data of an environment and determine that an object in the environment is blocking the sensors from sensing a portion of the environment. The autonomous vehicle can infer a context of the occlusion fields by monitoring a region where the  objects traverse prior to entering the occlusion grid. The monitoring any vehicles or pedestrians entering upcoming blocked grids allows the system to infer that the vehicle or pedestrian has traveled out of sensor sight (Silva: Para. 0017). Silva’s system tracks the movements of any vehicle or pedestrian to predict their future trajectory based on tracking the vehicle’s or pedestrian’s past movements. 
Soon-Shiong’s abductive reasoning generates a premises from collected data in order for deductive reasoning to be employed to predict what will happen in the future (Soon-Shiong: Para. 0031-0032). This combination of abductive reasoning applied to collected data to know what has happened, then applying deductive reasoning to predict what will happen is deployed in a car navigational system (Soon-Shiong: Para. 0032-0049). 
Silva collects data to track the motion of objects around the autonomous vehicle. Then uses that known motion to predict the motion of those objects when they move out of sensor sight. This is a working example of abductive reasoning forming a base knowledge through collected data that a deductive reasoning uses to predict an object’s trajectory employed in a car navigational system as taught by Soon-Shiong. An autonomous car navigational system controls the vehicle to safely traverse an intersection (Silva: Para. 0109). The safe traversal trajectory is created based on the monitored (abductive) then predictive (deductive) trajectories of vehicles and pedestrians around the vehicle (Silva: Para. 0017, 0109). The combination of Silva and Soon-Shiong teaches the amended claim 1 language.
Applicant next argues that Claims 2 and 5-6 are dependent from claim 1 and are therefore patentable.
In response to the argument above, claim 1 is rejected, therefore dependent claims 2 and 5-6 are rejected.
Applicant next argues that claim 8 is patentable for at least the reasons presented with respect to claim 1
In response to the argument above, claim 1 is rejected, therefore claim 8 is rejected.
Applicant next argues that Claims 9 and 12-13 are dependent from claim 8 and are therefore patentable.
In response to the argument above, claim 8 is rejected, therefore dependent claims 9 and 12-13 are rejected.
Applicant next argues that claim 15 is patentable for at least the reasons presented with respect to claim 1
In response to the argument above, claim 1 is rejected, therefore claim 15 is rejected.
Applicant next argues that Claims 16 and 18-19 are dependent from claim 15 and are therefore patentable.
In response to the argument above, claim 15 is rejected, therefore dependent claims 16 and 18-19 are rejected.
Applicant next argues that claim 4 depends from claim 1, where Danielsson does not teach or suggest claim language specified in amended claim 1.
In response to the argument above, amended claim 1 is rejected by Silva and Soon-Shiong, and claim 4 is rejected by Danielsson. Claim 4 is also rejected based on its dependency of claim 1.
Applicant next argues that Claim 11 is dependent from claim 8 and are therefore patentable.
In response to the argument above, claim 8 is rejected, therefore dependent claim 11 is rejected.
Applicant next argues that Claim 17 is dependent from claim 15 and are therefore patentable.
In response to the argument above, claim 15 is rejected, therefore dependent claim 17 is rejected.
Applicant next argues that claim 7 depends from claim 1, where Han does not teach or suggest claim language specified in amended claim 1.
In response to the argument above, amended claim 1 is rejected by Silva and Soon-Shiong, and claim 7 is rejected by Han. Claim 7 is also rejected based on its dependency of claim 1.
Applicant next argues that Claim 14 is dependent from claim 8 and are therefore patentable.
In response to the argument above, claim 8 is rejected, therefore dependent claim 14 is rejected.
Applicant next argues that Claim 20 is dependent from claim 15 and are therefore patentable.
In response to the argument above, claim 15 is rejected, therefore dependent claim 20 is rejected.
Applicant next argues that Claim 21 is patentable over the prior art of record.
In response to the argument above, newly added claim 21 is rejected by Hahne.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palanisamy et al. US Publication Number 2019/0138004 A1 teaches autonomous vehicle control based on sensor data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663